Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Duvall Hucks appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hucks, No. 8:95-cr-00267-AW-7 (D. Md. Feb. 2, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*516fore this court.and argument would not aid the decisional process.
AFFIRMED